Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 10/08/2021.
Allowable Subject Matter
Claims 5, 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 5 recites wherein the collapsible frame and the support structure of the anastomosis component are formed from a cut tube structure. Claim 11 recites wherein the tubular liner includes a stent graft comprising a frame element and the membrane.
The Office agrees the art of record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0236064 (Binmoeller et al.) in view of U.S. Patent Publication Number 2003/0120292 (Park et al.)

Regarding claims 1, 4 Binmoeller discloses as shown in Figure 4C, an anastomosis device comprising: a collapsible frame (frame of portion of stent generally indicated as A) comprising a pluarlity of elongated elements (struts of frame) forming a funnel with a wide opening (portion where inner lumen of stent extends generally indicated as B) narrowing to a central lumen; a membrane (covering or membrane, see paragraph [0153]) covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable capable of endoluminal delivery to a stomach of a patient, and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach; and an anastomosis component (portion generally indicated as C) extending from the central lumen of the collapsible frame and being configured to pass through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first hole in the gastric wall and the second hole in the small intestine, wherein the funnel is capable of substantially closing off the pylorus and direct food entering the stomach via a patient's esophagus into the wide opening, through the funnel and into the small intestine via the anastomosis component, wherein the collapsible frame and the anastomosis component include a monolithic frame element (Binmoeller shows struts extend across both areas forming a monolithic frame, see Figure 4C) forming at least a portion of the collapsible frame and the support structure of the anastomosis component. 

    PNG
    media_image1.png
    272
    214
    media_image1.png
    Greyscale


	More specifically the Office interprets the middle portion of the inner lumen of proximal flange 47 (B) as a wide opening because it is an open space which precedes the right half or remainder of proximal flange 47. In order for material to pass through proximal flange 47 it must pass through B, and is thus necessarily an opening to the remainder of proximal flange 47. 
Binmoeller fails to disclose the elongate elements define a set of interwoven rings radiating from a central lumen.
Park et al. from a related field of endeavor teaches a similar frame with a plurality of elongate as shown in Figure 3, where it is known to make the frame defining a set of interwoven rings radiating from a central lumen. See paragraph [0028].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the frame disclosed by Binmoeller such that the elongate elements define a set of interwoven rings radiating from a central lumen because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 2, Binmoeller discloses the anastomosis component (C) comprises a support structure (struts of stent within C) extending from the collapsible frame and being capable of passing through the first hole in the gastric wall and the second hole in the small intestine and lay flat against an internal wall of the small intestine when the anastomosis device is implanted within the patient. 
 discloses wherein the membrane covers the support structure of the anastomosis component.  See paragraph [0153].
Regarding claims 6-8 Binmoeller discloses the collapsible frame, when in the expanded configuration, is capable of covering a fundus and a greater curvature of the stomach, wherein the collapsible frame, when in the expanded configuration, is capable of limiting nutrient contact from lined portions of the internal surface of the gastric wall, wherein the second hole in the small intestine of the patient enters a jejunum of the patient. 
Regarding claim 12,  Binmoeller discloses as shown in Figure 4C an assembly comprising: an endoscopic delivery catheter (sheath 27, see paragraph [0110]) ; and an anastomosis device including: a collapsible frame (frame of portion of stent generally indicated as A) forming a funnel with a wide opening (portion where inner lumen of stent extends generally indicated as B) narrowing to a central lumen; a membrane (covering or membrane, see paragraph [0153])  covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable capable of endoluminal delivery to a stomach of a patient, and an expanded configuration suitable capable of lining an internal surface of a gastric wall of the stomach; and an anastomosis component (portion generally indicated as C) extending from the central lumen of the collapsible frame and being capable of passing through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first hole in the gastric wall and the second hole in the small intestine, wherein the funnel is capable of substantially closing off the pylorus and direct food entering the stomach via a patient's esophagus into the wide opening, through the funnel and into the small intestine via the anastomosis component. 

    PNG
    media_image1.png
    272
    214
    media_image1.png
    Greyscale

More specifically the Office interprets the middle portion of the inner lumen of proximal flange 47 (B) as a wide opening because it is an open space which precedes the right half or remainder of proximal flange 47. In order for material to pass through proximal flange 47 it must pass through B, and is thus necessarily an opening to the remainder of proximal flange 47. 
Binmoeller fails to disclose the elongate elements define a set of interwoven rings radiating from a central lumen.
Berrada et al. from a related field of endeavor teaches a similar frame with a plurality of elongate as shown in Figure 1, where it is known to make the frame defining a set of interwoven rings. See paragraph [0148].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the frame disclosed by Binmoeller such that the elongate elements define a set of interwoven rings because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the clained invention to modify the rings such that they radiated from the central lumen, because it would only require the rearrangement of parts without modifying  how the device operates.  see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Moreover, one of ordinary skill in the art would have had every expectation of success with the frame disclosed by Binomeller regardless of how  the elongate elements are orientated given the relative dimensions disclosed.

Regarding claim 13, Binmoeller discloses a plunger (shaft 28, frictional material 30, see paragraph [0110]) capable of pushing the anastomosis device out a distal end of the endoscopic delivery catheter to facilitate deployment of the anastomosis device within a patient.
Regarding claims 14, 15 Binmoeller discloses as shown in Figures 4A-4C, 20A-20AC a method of implanting an anastomosis device claim 1 within the stomach of a patient, the method comprising: inserting an endoscopic delivery catheter through an esophagus of the patient to locate a distal end of the endoscopic delivery catheter within the stomach of the patient; see paragraph [0177]; opening a first hole in a gastric wall of the stomach; opening a second hole in a small intestine of the patient, the second hole being generally coincident with the first hole; see paragraph [0177]; delivering an anastomosis device in a collapsed configuration to the stomach via the endoscopic delivery catheter, the anastomosis device including a collapsible frame (frame of portion of stent generally indicated as A) forming a funnel with a wide opening (portion where inner lumen of stent extends generally indicated as B) narrowing to a central lumen; a membrane (covering or membrane, see paragraph [0153])  covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable for endoluminal delivery to a stomach of a patient, and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach; and an anastomosis component (portion generally indicated as C)  extending from the central lumen of the collapsible frame and being configured to pass through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first 

    PNG
    media_image1.png
    272
    214
    media_image1.png
    Greyscale



Berrada et al. from a related field of endeavor teaches a similar frame with a plurality of elongate as shown in Figure 1, where it is known to make the frame defining a set of interwoven rings. See paragraph [0148].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the frame disclosed by Binmoeller such that the elongate elements define a set of interwoven rings because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the clained invention to modify the rings such that they radiated from the central lumen, because it would only require the rearrangement of parts without modifying  how the device operates.  see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Alternatively, the office considers that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the frame disclose by Binmoeller such that the elongate elements define a set of interwoven rings radiating from a central lumen as matter of engineering design choice. The applicant does not state the elongate elements defining interwoven rings radiating from the central lumen solves a problem or is for a particular purpose. See paragraph [0020], [0021] of the specification.
Moreover, one of ordinary skill in the art would have had every expectation of success with the frame disclosed by Binomeller regardless of how  the elongate elements are orientated given the relative dimensions disclosed.
Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0236064 (Binmoeller et al.) in view of U.S. Patent Publication Number 2003/0176884 (Berrada et al.) as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2008/0255678 (Cully et al.)
Regarding claim 9, Binmoeller fails to disclose the membrane includes ePTFE.
 discloses as shown in Figure 4C, an anastomosis device comprising: a collapsible frame (undulating elements of first anchoring component 702, see paragraphs [0122], [0139]) forming a funnel with a wide opening (opening generally indicated as A) narrowing to a central lumen; a membrane (sleeve of first anchoring component, see paragraphs [0122], [0153]) covering the collapsible frame, the collapsible frame and the membrane providing a collapsed configuration suitable capable of endoluminal delivery to a stomach of a patient, and an expanded configuration suitable for lining an internal surface of a gastric wall of the stomach; and an anastomosis component (second anchoring component 704, see paragraph [0139]) extending from the central lumen of the collapsible frame and being capable of passing through a first hole in the gastric wall and a second hole in a small intestine of the patient and form a sealed connection between the first hole in the gastric wall and the second hole in the small intestine, wherein the funnel is capable of substantially closing off the pylorus and direct food entering the stomach via a patient's esophagus into the wide opening, through the funnel and into the small intestine via the anastomosis component. Cully discloses wherein the membrane includes expanded polytetrafluoroethylene (ePTFE). See paragraph [0073].
It would have been obvious to one of ordinary skill in theart, before the effective filing date of the claimed invention to modify the anastomosis device disclosed by Binmoeller by substituting the membrane disclosed by Binmoeller for the membrane disclosed by Cully because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 10, Cully discloses a tubular liner (sleeve 706, see paragraph [0112]) configured to extend from the anastomosis component into the small intestine to line an internal surface of the small intestine to limit nutrient contact from the lined internal surface of the small intestine, for the purpose of directing ingested materials. See paragraph [0116].
It would have been obvious to one of orindary skill in the art, before the effective filing date of the claimed invention to incorporate the tubular liner disclosed by Cully into the anastomosis device disclosed by Binmoeller in order to direct ingested materials in a particular direction.
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771